UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Silverton Adventures, Inc. (Exact name of Registrant as specified in charter) Nevada 80-5072317 (State of Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 5070 Arville Street, Suite 7 Las Vegas, Nevada 89118 (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered Common Stock, Par Value $0.001 OTCBB If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [X] Securities Act registration statement file number to which this form relates: 333-153626 (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: COMMON STOCK Authorized 70,000,000 – Par Value $0.001 (Title of class) 1 Item 1. Description of Registrant’s Securities to be Registered Common Stock, Par Value $0.001, 70,000,000 Shares Authorized Item 2. Exhibits Exhibit Number Name and/or Identification of Exhibit None SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Signature Title Date /s/ Sarit Mor President and CEO August 27, 2010 Sarit Mor 2
